On the court’s own motion, the decision of December 7, 1959 (9 A D 2d 896) is amended to read as follows: In an action to recover *882damages for personal injuries, and for medical expenses and loss of services, the appeal is from so much of an order as denied appellant’s motion to dismiss the complaint for lack of prosecution, without prejudice to renewal should respondents fail, wier edict, to move with respect to an examination on or before a certain date. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.